PRECEDENTIAL
      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
                _____________

                    No. 16-3553
                   _____________

                 JAMES L. JOYCE,
                      Appellant

                          v.

                 MAERSK LINE LTD
                  _______________

    On Appeal from the United States District Court
           for the District of New Jersey
              (D.C. No. 2-13-cv-05566)
          District Judge: Hon. Esther Salas
                  _______________

                       Argued
                   October 18, 2017

    Before: SMITH, Chief Judge, McKEE, AMBRO,
CHAGARES, JORDAN, HARDIMAN, GREENAWAY, JR.,
  VANASKIE, SHWARTZ, KRAUSE, RESTREPO, and
               ROTH, Circuit Judges.

          (Opinion Filed: December 4, 2017)
                 _______________
Dennis M. O’Bryan, Esq. [ARGUED]
O’Bryan Baun Karamanian
401 South Woodward Avenue
Suite #463
Birmingham, MI 48009
      Counsel for Appellant

John J. Walsh, Esq. [ARGUED]
Freehill Hogan & Mahar
80 Pine Street
New York, NY 10005
      Counsel for Appellee

Martin J. Davies
Tulane University Law School
6329 Freret Street
Weinmann Hall, Room 255-F
New Orleans, LA 70118
      Amicus Curiae
                    _______________

                 OPINION OF THE COURT
                     _______________

JORDAN, Circuit Judge.

       Today we stop swimming against the tide of opinion
on an important question of maritime law. Following the lead
of several of our sister circuits, we now hold that a union
contract freely entered by a seafarer – a contract that includes
rates of maintenance, cure, and unearned wages – will not be
reviewed piecemeal by courts unless there is evidence of




                               2
unfairness in the collective bargaining process. In so holding,
we overrule our decision in Barnes v. Andover Co., L.P., 900
F.2d 630 (3d Cir. 1990).

I.     Background

      The facts of this case are not in dispute. James Joyce
was a member of the Seafarers International Union. He
signed “Articles of Agreement” with the shipping company
Maersk Line Limited and agreed to serve as a bosun aboard
the MAERSK OHIO for a three-month period, from
September 18, 2012 until December 18, 2012. The Union
and Maersk had reached a collective bargaining agreement
that governed the terms of all unionized seafarers’
employment with Maersk.          The collective bargaining
agreement was incorporated by reference into the Articles of
Agreement between Joyce and Maersk.

        Not long after the MAERSK OHIO departed as
scheduled from the Port of Newark, New Jersey, Joyce fell ill.
He was examined onboard and diagnosed with kidney stones.
That diagnosis was later confirmed at a hospital in Spain, and
he was declared unfit for duty and repatriated to the United
States.

       The collective bargaining agreement provided that, if a
seafarer was medically discharged prior to the conclusion of
his contract, he was entitled to unearned wages for the
remaining period of the contract. Overtime was not included
in the definition of unearned wages. Joyce accordingly
received only base pay as unearned wages for the time left on
his contract after he was medically discharged.




                              3
        Dissatisfied, Joyce filed a putative class action in the
United States District Court for the District of New Jersey.
He alleged that the “portions of the [collective bargaining
agreement] governing unearned wages ... violated general
maritime law[.]” Joyce v. Maersk Line, Ltd., No. 13-5566,
2016 WL 3566726, at *1 (D.N.J. June 30, 2016). More
particularly, he claimed that he was owed overtime pay. 1 Id.
at *2. The District Court disagreed and granted summary
judgment to Maersk on the ground that, as a matter of law,
given the collective bargaining agreement, Joyce was not
entitled to overtime. Id. at *6-7. In doing so, the Court
distinguished our decision in Barnes. Id. We had said in that
case that the specifics of what is covered by a seafarer’s right
to “maintenance” – traditionally, the right to food and
lodging expenses – could be modified by a court, even if


       1
         It may seem odd to assert that overtime pay is owed
for overtime not worked, but there is precedent for Joyce’s
assertion that overtime a seafarer expected to work but was
unable to because of illness or injury is pay that should be
included in unearned wages. See Padilla v. Maersk Line,
Ltd., 721 F.3d 77, 82 (2d Cir. 2013) (recognizing that, where
“much of [a seafarer’s] income was derived from overtime
compensation,” an injured seafarer could recover overtime as
unearned wages because he “was entitled to recover in full
the compensation that he would have earned ‘but for’ his
injury”); Lamont v. United States, 613 F. Supp. 588, 593
(S.D.N.Y. 1985) (holding that where the “apparent custom
and practice” of seafarers was to work a substantial amount of
overtime, an injured seafarer was “entitled to recover, in full,
the compensation that he would have earned but for his
illness or injury”).




                               4
those specifics were established in a collective bargaining
agreement. Barnes, 900 F.2d at 640.

       Joyce now asks us to overturn the District Court’s
ruling on unearned wages. 2 Because seafarers were entitled
at common law to both maintenance and unearned wages, he
argues that our holding in Barnes should extend to unearned
wages set by a collective bargaining agreement, making the
union contract subject to change by court order to conform
with traditional maritime law. His appeal presents an
opportunity for us to reconsider our holding in Barnes. 3

II.   Standard of Review

        Because the District Court granted Maersk’s motion
for summary judgment, we review its determination de novo,
applying the same standard that it applied. Shelton v.
Bledsoe, 775 F.3d 554, 559 (3d Cir. 2015). A “court shall
grant summary judgment if the movant shows that there is no
genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law.” Fed. R. Civ. P.


      2
         Joyce had also brought suit based on the Shipowners’
Liability Convention and the daily per diem maintenance rate
under the collective bargaining agreement. Although the
District Court ruled against him on those claims too, he does
not appeal those rulings here.
      3
         We thank Professor Martin J. Davies of Tulane
University Law School for his insightful amicus brief
discussing Barnes and the questions of maritime law before
us.




                             5
56(a). There are no factual disputes at all in this case.
Instead, we are faced with a pure question of law: whether, on
the agreed facts, Maersk was entitled to judgment based on
the collective bargaining agreement. Our review is thus
plenary. See McCann v. Newman Irrevocable Tr., 458 F.3d
281, 286 (3d Cir. 2006) (explaining that we exercise plenary
review over questions of law).

III.   Discussion 4

       A.    Review of Barnes v. Andover Co., L.P., 900
F.2d 630 (3d Cir. 1990)

       Joyce’s argument relies heavily on our holding in
Barnes, so we turn to it first. The question in that case was
whether a seafarer was bound by the maintenance rate set in a
collective bargaining agreement between the shipowner and
the seafarers’ union. Barnes, 900 F.2d at 631. We began our
analysis by recognizing the deeply rooted duty at common
law for a shipowner to pay a seafarer’s maintenance. Id. at
633. “Maintenance is the living allowance for a seaman
while he is ashore recovering from injury or illness.” Id. It
derives from medieval maritime laws and has long been
recognized by American courts. Id. The right to “cure,”
which is payment for “medical expenses incurred in treating
the seaman’s injury or illness[,]” has the same origin. Id.

     The duty to pay maintenance and cure arose from what
was viewed as the “peculiarity” of seafarers’ lives. Id.

       4
        The District Court had jurisdiction under 28 U.S.C.
§ 1333. We have appellate jurisdiction pursuant to 28 U.S.C.
§ 1291.




                              6
Justice Story explained the views of society at the time:
“[seamen] are generally poor and friendless, and acquire
habits of gross indulgence, carelessness, and improvidence.”
Id. (quoting Harden v. Gordon, 11 F. Cas. 480, 483 (C.C.D.
Me. 1823) (No. 6,047)). Thus, “[i]f some provision be not
made for them in sickness at the expense of the ship, they
must often in foreign ports suffer the accumulated evils of
disease, and poverty, and sometimes perish from the want of
suitable nourishment.” Id. (quoting Harden, 11 F. Cas. at
483). By imposing the duty on shipowners to pay for
maintenance and cure, “the interest of the owner will be
immediately connected with that of the seamen.” Id. (quoting
Harden, 11 F. Cas. at 483). That arrangement benefitted both
seafarers and owners – the former had the benefit of someone
“watch[ing] over their health with vigilance and fidelity,” and
the latter had employees who were “urge[d] ... to encounter
hazards in the ship’s service.” Id. (quoting Harden, 11 F.
Cas. at 483).

       Those duties remain in maritime law. Indeed, in
Barnes we observed that, besides being long entrenched in
maritime law, the responsibility to pay maintenance and cure
has been “construed liberally” and “consistently expanded”
by the courts. Id. The scope of that responsibility extends
“beyond injuries sustained on board ship or during working
hours” and is in force “until the seaman has reached the point
of maximum cure.” Id. at 633-34. The right to maintenance
and cure exists “regardless of ... fault” by the seafarer. Id. at
633. Only in cases of willful misconduct has a seafarer been
held to be outside the scope of the right. Id.

       With that background, we directed our attention to the
central question in Barnes, namely whether a contract that




                               7
established a maintenance rate was binding on a union
member. Id. at 631. The contract at issue established a rate
of maintenance of $8 per day. Id. at 632. We held that it was
“inconsistent ... with the traditional doctrine of maintenance”
to say that the rate in a union contract “is binding on a seaman
who can show higher daily expenses.” Id. at 640. We
therefore analyzed the $8 per day rate and determined it to be
inadequate. See id. at 644 (concluding that the maintenance
award should include “expenses actually incurred or paid in
connection with ... permanent lodging,” including “gas and
electric bills” and “home insurance” but not “automobile
expenses and toiletries”).

       In reaching that conclusion, we acknowledged that we
were departing from the reasoning of three other United
States Courts of Appeals – the First, Sixth, and Ninth Circuits
– which had faced the same question but decided the matter
differently. Id. at 635. Those other courts had determined
that the “contractual rate should be binding so long as the
collective bargaining process ha[d] been fair and the rate of
maintenance ha[d] been subject to real negotiation.” Id.
(citing Gardiner v. Sea-Land Serv., Inc., 786 F.2d 943, 949
(9th Cir. 1986)). They recognized that federal labor laws did
not directly preempt maritime law on maintenance, but they
saw the policy behind national labor laws as sufficiently
weighty and clear to prevent courts from modifying a
bargained-for rate of maintenance in a union contract. Id.

     Barnes explicitly rejected that reasoning. 5 Although
we indicated “sympath[y] with an approach that would

       5
         We did agree, however, that the union contract was
not directly preempted. See Barnes, 900 F.2d at 637-39.




                               8
encourage the use and reliability of collective bargaining
agreements,” we believed it was not well-founded in law. Id.
at 640. We declared that we “kn[e]w of no basis for
permitting such contracts to override a common law maritime
right of a seaman that has not been preempted by the labor
laws.” Id. Therefore, we said, “unless Congress determines
that the circumstances giving rise to the need for maintenance
have changed and that collective bargaining is now a more
appropriate way to deal with the issue of the ill or injured
seaman, the common law remedy must remain in full force.”
Id.

        We placed a caveat on our holding, however, noting
that unions and shipowners could “agree on what they believe
is a realistic rate of maintenance with the expectation that the
parties would voluntarily abide by that rate and thereby avoid
litigation.” Id. Somewhat incongruously, though, we then
immediately approved the frustration of such expectations by
saying that the plaintiff in Barnes had “met his common law
burden of producing evidence ... that the $8 rate was
insufficient to provide him with food and lodging.” Id.
Hence, the bargained-for rate was set aside. Id.

       B.     Joyce’s Argument

        Joyce argues that Barnes allows us to hold that he is
entitled to overtime pay in his unearned wages. His logic
proceeds in three steps. First, he says that the seafarer’s right
to unearned wages dates back almost a thousand years and
should be treated exactly like the right to maintenance.
Second, he claims that overtime pay has consistently been a
part of the common law right to unearned wages. Third,
Joyce connects the first two steps to Barnes: an unearned




                               9
wage rate set in a collective bargaining agreement can be set
aside when there is evidence that it is insufficient, as was the
maintenance rate in Barnes.

        We do not take issue here with Joyce’s first assertion.
There is ample evidence that, at common law, seafarers were
and still are entitled to unearned wages. See Vaughan v.
Atkinson, 369 U.S. 527, 535 n.2 (1962) (Stewart, J.,
dissenting) (collecting cases for the proposition that “[t]he
earliest codifications of the law of the sea provided for
medical treatment and wages for mariners injured or falling ill
in the ship’s service.”); see also Flores v. Carnival Cruise
Lines, 47 F.3d 1120, 1122 (11th Cir. 1995) (recognizing that
unearned wages were historically part of the relief sought in
an action for cure and maintenance). There is less of an
historical anchor, though, for the second step in Joyce’s
argument, that the common law right to unearned wages
includes overtime. Nonetheless, that proposition is sound.
Wage rates for ancient mariners were typically set by contract
in an agreement then known as the shipping articles, and the
general rule was that “[t]he stipulation in the shipping articles
[was] conclusive as to wages[,] and no more [could] be
recovered on any special promise to pay for severe or extra
labor or exposure in the course of duty[.]” 1 Theophilus
Parsons, A Treatise on Maritime Law 447-48 (1859) (footnote
omitted). A seafarer’s right to his “full wages,” The R.R.
Springer, 4 F. 671, 672 (S.D. Ohio 1880), therefore meant
recovery only of the amount stipulated in the articles.
Gradually, however, that recovery broadened to encompass
“the full amount reasonably expected by the parties to be paid
during the voyage.” Lamont v. United States, 613 F. Supp.
588, 593 (S.D.N.Y. 1985). Modern courts have therefore
included tips, Flores, 47 F.3d at 1122-25, and accumulated




                               10
time off, Lipscomb v. Foss Mar. Co., 83 F.3d 1106, 1109-11
(9th Cir. 1996), as part of the unearned wage remedy under
general maritime law. Thus, today, as long as the parties’
“reasonable expectation includes ‘overtime,’” Lamont, 613
F. Supp. at 593, and such wages are “not speculative,”
Padilla v. Maersk Line, Ltd., 721 F.3d 77, 82-83 (2d Cir.
2013), they are recoverable. See id. at 82 (awarding payment
for overtime as part of unearned wages for seafarers who fell
ill because “it was the custom and practice for seafarers ... to
derive substantial income from overtime compensation and
that, consequently, such compensation was a common
expectation of both the seamen and of [the shipowner]”); see
also Shaw v. Ohio River Co., 526 F.2d 193, 199 (3d Cir.
1975) (noting that accumulated leave time is a component of
wages).

       There is undeniable wisdom to an approach that looks
to the expectations of the parties when delimiting the
unearned wage remedy of a seafarer. When overtime is a
“common expectation” and the seafarer’s entitlement to it is
“essentially undisputed,” Padilla, 721 F.3d at 82, overtime
can be considered merely “wages the seaman would have
earned” absent injury, Barnes, 900 F.2d at 634 n.2.

       If we were to follow Barnes, then, Joyce would likely
be correct on the third point of his argument as well; we
would be hard-pressed to say that courts have no power to
modify unearned wage rates established by collective
bargaining agreements. 6 But every other circuit court to

       6
        The District Court concluded that Barnes was not
binding because it viewed that precedent as being cabined to
maintenance. See Joyce, 2016 WL 3566726, at *6 (“The




                              11
address the conflict between collectively bargained-for rights
and seafarers’ rights at common law has seen the issue
differently than we did. Joyce’s claim thus hinges on the
continuing validity of Barnes.

       C.     Reconsidering Barnes

        “It is the tradition of this court that the holding of a
panel in a precedential opinion is binding on subsequent
panels.” Third Circuit I.O.P. 9.1. “We adhere strictly to that
tradition[]” and will only depart “on a rare occasion.” In re
Grossman’s Inc., 607 F.3d 114, 117 (3d Cir. 2010) (en banc).
Consideration by the entire court en banc is therefore required
to overrule a prior panel’s precedent, Third Circuit I.O.P. 9.1,
and “[w]e do not overturn our precedents lightly.” Al-Sharif
v. U.S. Citizenship & Immigration Servs., 734 F.3d 207, 212
(3d Cir. 2013) (en banc). We also recognize, however, that
“stare decisis ‘is not an inexorable command.’” Id. (quoting
Payne v. Tennessee, 501 U.S. 808, 828 (1991)).




Court agrees with Defendant that Barnes does not govern
Plaintiff’s claim with respect to unearned wages.”). That is
not an unreasonable position, and we agree with Amicus
Curiae that “the right to unpaid wages is different in some
respects from the right to maintenance and cure.” (Amicus
Curiae Br. at 6.) We are not persuaded, however, that those
differences would necessitate limiting Barnes (and our
holding today) to maintenance. We therefore think that Joyce
has the better of that particular argument and that, if we were
not to overrule Barnes, its logic would militate strongly in his
favor.




                              12
        In general, “we decide cases before us based on our
own examination of the issue, not on the views of other
jurisdictions.” In re Grossman’s, 607 F.3d at 121. But, when
we find that our reasoning has been met by “universal
disapproval” by other jurisdictions, those contrary views may
“impel us to consider whether the reasoning applied by our
colleagues elsewhere is persuasive.” Id. That was the case in
In re Grossman’s, where we reevaluated a test established for
stays in bankruptcy cases. Id. at 119-20. The decision we
were considering then had been called “one of the most
criticized and least followed precedents” in the bankruptcy
realm, id. at 120 (quoting Firearms Imp. & Exp. Corp. v.
United Capital Ins. Co. (In re Firearms Imp. & Exp. Corp.),
131 B.R. 1009, 1015 (Bankr. S.D. Fla. 1991)), and had been
“uniformly” rejected by other courts. Id.

       Barnes has not been met with the same vocal rejection,
but, when it was decided, three other courts of appeals had
already reached the opposite conclusion, holding that the rate
of maintenance in a freely bargained-for union contract was
binding on the seafarers who signed it. Al-Zawkari v. Am.
Steamship Co., 871 F.2d 585, 588 (6th Cir. 1989); Macedo v.
F/V Paul & Michelle, 868 F.2d 519, 522 (1st Cir. 1989);
Gardiner, 786 F.2d at 949-50. As already noted, the Court in
Barnes recognized those decisions but rejected their
reasoning. See Barnes, 900 F.2d at 632 (“[W]e will depart
from the position of the First, Sixth and Ninth Circuits.”). In
the twenty-seven years since, every other circuit to consider
the question has, in turn, rejected Barnes and adopted the
majority position. Ammar v. United States, 342 F.3d 133, 146
(2d Cir. 2003); Frederick v. Kirby Tankships, Inc., 205 F.3d
1277, 1291 (11th Cir. 2000); Baldassaro v. United States, 64
F.3d 206, 212 (5th Cir. 1995). And three circuits have




                              13
extended their holdings to cover not just maintenance but also
unearned wage rates established in collective bargaining
agreements. See Padilla, 721 F.3d at 82 (“[W]hile the
entitlement to unearned wages arises under general maritime
law, rates for unearned wages may be defined and modified in
collective bargaining agreements[.]” (citing Ammar, 342 F.3d
at 146-47)); Cabrera Espinal v. Royal Caribbean Cruises,
Ltd., 253 F.3d 629, 631 (11th Cir. 2001) (“[T]he remedies
provided for in maritime law [including wages] may be
altered although not abrogated by collective bargaining
agreements.” (citing Frederick, 205 F.3d at 1291)); Lipscomb,
83 F.3d at 1108 (“[T]he method for calculating the amount of
maintenance, cure, and wages may be determined by the
collective bargaining process[.]” (citing Gardiner, 786 F.2d at
949)). Our opinion in Barnes leaves us standing alone and
suggests that a reevaluation of that decision is in order.

        Barnes rested on the idea that common law protections
for seafarers arose from the “traditional doctrine[s]” of
maintenance and cure, and that there was “no basis” in the
law to allow union contracts “to override [those] common law
maritime right[s]” when they had not been expressly
“preempted by the labor laws.” Barnes, 900 F.2d at 640.
But, as recognized by the Ninth Circuit, this country’s
“national labor policy is built on the premise that employees
can bargain most effectively for improvements in wages,
hours, and working conditions by pooling their economic
strength and acting through freely chosen labor
organizations.” Gardiner, 786 F.2d at 948. Those policies
favor honoring holistic contracts between “labor and
management ... that will effectively regulate every aspect of
their ... relationship ... from the most crucial to the most
minute[.]” Id. at 948-49 (quotations and citations omitted).




                              14
        We now agree that the “broad labor policies which
undergird federal labor law, as well as the nature of the
collective bargaining process, require adherence” to the terms
of a collective bargaining agreement, including rates
established for maintenance and unearned wages. Frederick,
205 F.3d at 1291. For that conclusion, we do not rely on the
doctrine of preemption; rather, we recognize, as have our
sister circuits, that “the need for judicial intervention to
protect seamen has been substantially lessened[,]” Ammar,
342 F.3d at 146, and thus the common law basis for requiring
courts to disregard the freely negotiated agreements of private
parties and to refuse to enforce the terms of the collective
bargaining agreement also carries substantially less force, see
Gardiner, 786 F.2d at 948. Although maritime remedies
cannot be abrogated, courts should not “lightly embrace the
repudiation of contractual obligations enumerated in a
collective bargaining agreement,” id., and Congress has
clearly expressed that it is generally the role of private labor
agreements, not courts, to “regulate all aspects of the
complicated relationship” between employer and employee,
id. at 949 (quoting United Steelworkers of Am. v. Warrior &
Gulf Nav. Co., 363 U.S. 574, 580 (1960)). That is not only
the better outcome for shipping companies, which can plan
with certainty what their responsibilities will be, but it is also
better for seafarers, whose collective bargaining strength can
negotiate more favorable employment terms and conditions.
We are persuaded that piecemeal judicial review of “one of
many elements ... over which the parties negotiate”
discourages that back-and-forth process.           Id. (citation
omitted). Put differently, “[t]he adequacy of the maintenance
[or overtime] rate should not be examined in isolation by the
court because the determination of its adequacy in relation to




                               15
the whole scheme of benefits has already been made by the
union and the seamen who voted for the contract.”
Baldassaro, 64 F.3d at 213 (quoting Gardiner, 786 F.2d at
949); see also Gardiner, 786 F.2d at 949 (“[T]he nature of the
‘give and take’ process of collective bargaining suggest[s]
that acceptance of a particular package of benefits should be
binding on the union members.”).

       With our course change today, we remove ourselves
from “engaging in overt legislation of particular dollar
figures” in union contracts, and instead “enforce privately
negotiated contractual rates[.]” Al-Zawkari, 871 F.2d at 588.
The majority position we adopt accepts the “modern reality”
of unionized seafarers who negotiate for comprehensive
contracts. Ammar, 342 F.3d at 146. At the start of this
century, the Second Circuit recognized that the days when
wary and “friendless” seafarers needed the protection of the
common law had largely passed. Id. “[T]oday, ‘most seamen
are union members with a union-negotiated package of
compensation and benefits of which the right to maintenance
[and unearned wages] is a small component[.]’” Id. (quoting
T. Schoenbaum, Admiralty and Maritime Law § 6-32, at 361
(2d ed. 1994)); cf. Macedo, 868 F.2d at 522 (recognizing that
collective bargaining agreements are “highly approved
generally” and that enforcing their limitations on maintenance
is “quite different” from enforcing limitations negotiated by
“an individual seaman”). Unionization has produced a “well-
organized work force with sophisticated leaders who
constantly press for better working conditions” and the need
for judicially fashioned protection has “substantially
lessened.” Ammar, 342 F.3d at 146. Negotiated union
contracts strike a balance by “encompassing a wide range of
issues for which some provisions will result in greater




                             16
protection ... while others will result in less.” Cabrera
Espinal, 253 F.3d at 631 (citing Frederick, 205 F.3d at 1291).
Enforcing union contracts as written respects the priorities
that modern seafarers have expressed through arms-length
and well-informed negotiations. 7

       7
         In considering the preemption question in Barnes, we
recognized the modern reality that seafarers are “neither
friendless nor improvident.” 900 F.2d at 636. Yet we
rejected the idea that collective bargaining agreements could
replace common law rights. Our opinion was rooted in the
understanding that “the Supreme Court has shown no
inclination to depart from its long-established solicitude for
seamen.” Id. at 637. Just a few months later, however, the
Supreme Court did place some bounds on that solicitude and
acknowledged that when Congress “speak[s] directly” to
maritime remedies, courts are limited in their ability “to
supplement Congress’ answer” by pointing to the special
status of seamen. Miles v. Apex Marine Corp., 498 U.S. 19,
31 (1990) (internal quotation marks omitted); see id. at 27
(“We no longer live in an era when seamen and their loved
ones must look primarily to the courts as a source of
substantive legal protection .... In this era, an admiralty court
should look primarily to these legislative enactments for
policy guidance.”). So, while the Court has since reiterated
that seafarers remain “wards of admiralty,” Atl. Sounding Co.,
Inc. v. Townsend, 557 U.S. 404, 417 (2009), our departure
from Barnes in favor of enforcement of the labor laws is
consistent with the pronouncements of the Court as well as
those of the courts of appeals. It also reflects an appreciation
of the problems inherent in deciding piecemeal the terms of
freely entered collective bargaining agreements.




                               17
        The scope of our decision today makes the holding in
Barnes untenable, so that unearned wages and maintenance
are alike subject to modification by union contracts. See, e.g.,
Lipscomb, 83 F.3d at 1108 (“[T]he method for calculating the
amount of maintenance, cure, and wages may be determined
by the collective bargaining process[.]”). That is logical
given the shared common law origins of maintenance, cure,
and unearned wages. See Cabrera Espinal, 253 F.3d at 631
(“General maritime law guarantees seamen: ‘(1) maintenance,
which is a living allowance; (2) cure, which covers nursing
and medical expenses; and (3) wages.’” (quoting Herbert R.
Baer, Admiralty Law of the Supreme Court 6 (3d ed. 1979))). 8
Our holding thus overrules Barnes and extends that reversal
to the case before us.

       But we also adopt a backstop protection for seafarers,
as prescribed by our sister circuits. Consistent with principles
of contract law, a seafarer with a basis to allege that an entire
collective bargaining agreement is, or the process whereby it
was entered into was, “unfair or inadequate” may bring that
complaint to court. Gardiner, 786 F.2d at 949. The Second
Circuit implicitly made that point when it upheld a
maintenance figure set in a union contract where there was no
allegation “that [the] agreement was not a legitimately
negotiated agreement, or that [the seafarer’s] interests were
not adequately represented in the negotiation process, or that
the agreement as a whole is unfair.” Ammar, 342 F.3d at 146.
Other circuit courts have also stressed that protection. See

       8
        We recognized in Barnes that “[t]he right to unearned
wages ... has the same historical basis as maintenance and
cure.” 900 F.2d at 634 n.2.




                               18
Frederick, 205 F.3d at 1291 (“[A]s in Baldassaro[ v. United
States] and Gardiner[ v. Sea-Land Service, Inc.], [the
plaintiff] makes no allegations that the [collective bargaining
agreement] as a whole is unfair or that the union did not
adequately represent him.”); Baldassaro, 64 F.3d at 213 (“As
in Gardiner, there is no allegation in this case that the
[collective bargaining agreement] as a whole is unfair or that
this seaman was not adequately represented by the Union.”).
Joyce has not challenged the negotiation process or the
contract in its entirety, so that backstop is not at issue here.

       We note a significant further limitation on our ruling:
maintenance, cure, and unearned wages are so deeply rooted
in common law that, absent congressional action, they cannot
be completely abrogated by contract. See, e.g., De Zon v. Am.
President Lines, Ltd., 318 U.S. 660, 667 (1943) (recognizing
that “no private agreement is competent to abrogate” the
shipowner’s duty to pay maintenance and cure); Al-Zawkari,
871 F.2d at 588 (“While the duty to provide maintenance
cannot be entirely abrogated, as an implied contractual
provision, the right to maintenance can be modified and
defined by contract.”); Gardiner, 786 F.2d at 948 (“Although
the right to maintenance is presumed to exist because of its
establishment at common law, its rate may be subject to the
negotiation process.”). We would look askance, then, at any
collective bargaining agreement that purported to eliminate
those rights. We need not wrestle with that limitation today,
however, because we are satisfied that defining unearned
wages without including overtime was, “in relation to the
whole scheme of benefits[,]” Gardiner, 786 F.2d at 949, not a




                              19
complete abrogation of Joyce’s common law right to wages. 9
Cf. Barnes, 900 F.2d at 645 (Lifland, J., dissenting)
(“Collective bargaining has not abrogated the right when it
clearly recognizes the right and places a dollar value on [it] ...
in the context of ... bargaining over wages, hours and other
terms and conditions of employment which results in a
myriad of benefits appropriate to the maritime
environment.”). 10



       9
         We urge courts who are faced with the question of
whether a right has been abrogated to consider the agreement
holistically. A contract that limits the common law rights to
maintenance, cure, and unearned wages is most likely to
withstand scrutiny if it expressly recognizes those rights and
indicates how the rates have been bargained for in the
negotiation.
       10
            We also emphasize that, consistent with our
reasoning, our holding only applies to unionized seafarers.
The collective bargaining process is such a benefit to
unionized seafarers and shipowners that it warrants enforcing
collective bargaining agreements that modify traditional
maritime rights of maintenance, cure, and unearned wages.
This rationale does not apply to modify those traditional
rights of a non-unionized employee. The disparate treatment
of unionized and non-unionized seafarers is not inequitable,
but cf. Gardiner, 786 F.2d at 951 (Fletcher, J., dissenting)
(“[U]nion seamen and non-union seamen working for the
same employer might receive different maintenance rates.”);
rather, it reflects the different choices of free agents who are
then differently situated.




                               20
IV.   Conclusion

        It is the rare case in which we overrule our own
precedent. But when our Court is in disagreement with every
other circuit to consider a question, it can be wise to
reconsider our prior reasoning. Having done so here, we
overrule Barnes v. Andover and will enforce the rate of
unearned wages set forth in the collective bargaining
agreement between Joyce and Maersk. Consequently, we
will affirm. 11




      11
         “We may affirm the district court on any ground
supported by the record.” Tourscher v. McCullough, 184
F.3d 236, 240 (3d Cir. 1999).




                            21